The suit is for the reformation of a conveyance because of mistake of fact by the parties thereto, and resulted in a judgment for the complainants.
The rules obtaining in such matters are well understood; and the authorities are collected in Parra v. Cooper, 213 Ala. 340,104 So. 827; Burch v. Driver, 205 Ala. 659, 88 So. 902; Orr, Scroggins  Hume v. Echols, 119 Ala. 340, 24 So. 357; Moore et al. v. Tate, 114 Ala. 582, 21 So. 820; Kelly v. Turner, *Page 480 74 Ala. 513. The mistake was by reason of ignorance of legal effect. Skidmore v. Stewart, 199 Ala. 566, 75 So. 1; Hemphill v. Moody, 64 Ala. 468; Trapp  Hill v. Moore  Border, 21 Ala. 693; Larkins v. Biddle, 21 Ala. 252; Page v. Whatley, 162 Ala. 473,50 So. 116; Hataway v. Carnley, 198 Ala. 39, 73 So. 382.
The evidence fully, clearly, and satisfactorily established that the mistake in drawing the conveyance was that of the scrivener, and the parties thereto, through ignorance and misapprehension as to the legal effect of the conveyance so drawn for them, executed a different conveyance from that intended and which the scrivener was instructed to draw; and that said writing did not express the true, real intent and agreement of the parties to the conveyance made at the time of its execution and delivery thereof.
The relief prayed was properly granted, and fully and properly expressed in the decree as to the parties.
Affirmed.
ANDERSON, C. J., and SAYRE and BROWN, JJ., concur.